Citation Nr: 0731019	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  The veteran served in Vietnam from February 13, 1968 
to May 24, 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for PTSD.

The veteran testified before a Decision Review Officer (DRO) 
at a RO hearing in June 2006.  The veteran also testified 
before the undersigned Veterans Law Judge at a video-
conference hearing in August 2007.  Transcripts of both 
hearings are of record.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran has a 
definitive diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2005 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The Board also finds that all necessary assistance has been 
provided to the veteran.  The veteran was sent a PTSD 
questionnaire in June 2005; which he did not complete.  
Additionally, the Board notes that in connection with his 
claim, the veteran has been afforded a VA examination and has 
had the opportunity to present personal testimony at RO and 
Board hearings.  In view of the foregoing, the Board finds 
that VA has fulfilled its duty to notify and assist the 
veteran in the claims under consideration and that 
adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  


Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in- service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2007).  

Factual Background and Analysis

In the present appeal, the veteran claims service connection 
for PTSD based upon his service in Vietnam.  Service 
personnel records show the veteran served in Vietnam from 
February 13, 1968 to May 24, 1968.  The veteran's DD 214 
reflects a military occupational specialty (MOS) of welder 
during the period in which he was stationed in Vietnam.  
Service personnel records (DA Form 20) show an MOS of 63B2P, 
wheeled vehicle mechanic.  The veteran's service personnel 
records show no awards, medals or citations evincing combat 
duty.  The service medical records are negative for any 
findings relating to a psychiatric disorder, to include PTSD.

The veteran was sent a "PTSD - Combat Related" 
questionnaire in June 2005.  The form requested specific 
information, including the  date of the incident, the place 
of the incident, the unit of assignment at the time of the 
incident, a detailed description of the event, any medals or 
citations received as a result of the incident, and the name 
and other identifying information concerning any other 
individuals involved in the event, if appropriate.  Although 
the veteran did not return the form, he responded in a 
letter received in June 2005.  In that letter, he provided 
only general information, without providing any dates or 
specific places or incidents regarding events he witnessed.

The post-service VA treatment records, by-in-large, fail to 
document any diagnosis of PTSD.  However, during an 
outpatient examination in October 2005, the veteran reported 
to the medical clerk that he was easily startled and had 
experienced nightmares for years.  He responded in the 
affirmative to questions such as whether he attempted to 
avoid thoughts and situations that could trigger the memory 
of traumatic experiences; and he admitted to feelings of 
numbness and detachment from people and activities.  He 
denied depression and was not noted to be suicidal.  Based on 
these limited findings, it was indicated that the PTSD screen 
was positive.  Days later, following a telephone discussion 
with a VA physician, a request for a PTSD consultation was 
noted in the file.  

At an October 2005 PTSD consultation, the veteran described 
stressful events during his service in Vietnam, including 
having been accidentally entangled in barbwire while at risk 
of being killed by the enemy; the loss of fellow troop 
members, including a childhood neighbor; and memories of 
eating while observing a nearby truck with mutilated body 
parts.  The veteran reported intrusive recollections of the 
war at least once per week.  Triggers were said to include 
war-related television programs and war memorabilia.  He 
noted some insomnia and restless sleep due to thoughts of the 
war.  The veteran also reported occasional nightmares, 
flashbacks, generalized anxiety (i.e. about finances, etc.), 
hypervigilance and startle response.  The veteran's wife, who 
was present for part of the interview, stated that the 
veteran would grab something nearby when he was startled, but 
had not ever been violent.  The veteran denied avoidance 
symptoms during the interview, but admitted to alcohol 
dependence for years in what he described as an attempt to 
forget about his war memories.  He denied social contact and 
friends, with the exception of immediate family, but could 
not explain the reason for the social isolation.  The veteran 
also reported auditory hallucinations at least twice a week 
for the past 15 years; and at times seeing a "spirit" in 
his peripheral view.  He also indicated symptoms of recent 
irritability, adehonia, and low energy.  

Upon examination, the veteran was alert, oriented, pleasant 
and cooperative.  His hygiene was good.  His speech was 
quiet, but normal in rate and rhythm.  Psychomotor activity 
was calm and within normal limits.  The veteran's affect was 
mildly constricted to full.  There was no distractibility, 
delusions, paranoia, obsessions or response to internal 
stimuli.  Gross cognitive deficits were not noted, but the 
physician noted it was possible the veteran was a poor 
historian, as there were memory difficulties per his wife.  
Insight and judgment were fair.  The clinical assessment was 
"no formal past psychiatric history, history of alcohol 
dependence in full sustained remission; appears to meet 
criteria for PTSD."  The psychiatrist noted that a prominent 
symptom that the veteran and wife mentioned was the 
hypervigilance (when the veteran notices her unexpectedly in 
the house and then grabs whatever is nearby).  

The veteran presented testimony at a June 2006 hearing held 
at the RO.  He related that in Vietnam he drove a 5-ton 
wrecker.  He described some events involving other soldiers.  
When asked for specifics, he was not able to provide names, 
dates or places where the events occurred.

The veteran underwent a VA examination in December 2006, at 
which time his claims file, medical records and history were 
reviewed.  The veteran reported that in Vietnam his primary 
duty was to retrieve wrecked vehicles from the field and 
bring them back to the base camp.  He stated that on various 
occasions, and in other instances, his convoy received small 
arms fire.  He noted that on one of these occasions a bullet 
hit the side view mirror next to his head.  The veteran also 
related that his base camp came under frequent rocket 
attacks; and during one such attack he became entangled in 
barbed wire while running for cover, and thought he would die 
in the attack.  The veteran also described other difficult 
situations while in Vietnam, including seeing body parts in 
jeeps and other vehicles on occasion, which he stated was 
extremely distressing.  

The veteran further reported that since returning home from 
the war, he has had difficulties with feeling jumpy and 
nervous, especially with people behind him.  He indicated 
that he drank for years, up until 1985, in an effort to 
forget what he experienced in Vietnam.  The veteran also 
described recent infrequent intrusive thoughts about the war 
and his experiences, particularly the death of a childhood 
friend (although he did not witness this).  He noted that 
these thoughts were triggered by conversations with other 
Vietnam veterans and seeing news reports about the war in 
Iraq.  In general, the veteran reported a long history of 
mild to moderate sleep disturbances; only a few symptoms of 
avoidance of thoughts, reminders, conversations about the 
war; denied significant feelings of emotional detachment from 
others; nightmares, or mood difficulties.

The examiner noted that based upon the veteran's report, it 
appeared that he would meet symptom criteria A for PTSD.  
However, the examiner also noted that while the veteran 
reported experiencing flashbacks, these appeared to be in 
reference to his vivid recollections of his experiences and 
not true flashback-type experiences.  The examiner noted 
further that the veteran reported few symptoms of avoidance.  
He reported no significant attempts to avoid thoughts or 
conversations about the war or his experiences over there, 
and he reported no attempts to avoid reminders of the war, as 
well.  When asked about whether he watches such news reports 
regarding the current war in Iraq, (which he previously 
reported caused him some upset) he reported "yes, I watch 
it.  I try to keep up with it."  The examiner then indicated 
that while veteran has been somewhat socially isolated, and 
reported having no significant friendships (indicating some 
social detachment); he reported no significant feelings of 
emotional detachment from others.  

The examiner then noted that a formal diagnosis of PTSD had 
not been made during the previous October 2005 evaluation, 
although the veteran was noted to meet criteria for PTSD.  
The veteran also did not follow-up with appointment for a 
PTDS treatment group.  Based on his findings, the examiner's 
Axis I diagnosis was "sub-clinical PTSD."  It was noted 
that the veteran presented with some mild to moderate 
symptoms indicative of PTSD, particularly from the re-
experiencing and hyper-arousal symptom clusters of the 
disorder.  However, the veteran reported only a few symptoms 
of avoidance which would be required for such a diagnosis.  
The examiner explained that the veteran is generally 
isolative other than time spent with his wife and family, it 
did not appear that he purposefully avoided such 
relationships.  Also, though the veteran's [October 2005] 
PTSD screening indicated some more significant 
symptomatology, his current presentation indicated fewer 
symptoms and no significant problems in his level of 
functioning.  In short, the evidence of record does not 
demonstrate that the veteran has a current PTSD disability.

The veteran appeared any presented testimony during an August 
2007 videoconference held before the undersigned Veterans' 
Law Judge.  The veteran described events, including his being 
tangled in concertina wire while under fire in Vietnam.  He 
allowed that his mental status had impacted his relations 
with family and friends.

Based upon the available evidence, the Board finds that 
service connection for PTSD is not warranted.  As discussed, 
service connection for PTSD initially requires a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (2007).  
In this case, the Board notes that the record does not 
contain an actual diagnosis of PTSD.  The competent medical 
evidence, in the form of the December 2006 VA examination 
report, shows that the veteran does not currently have PTSD.  
This VA examiner fully reviewed the veteran's service history 
and medical treatment records; and as such the Board places 
significant probative value on this medical opinion.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998)

Although another VA physician, noted the veteran "met 
criteria for PTSD" following an evaluation in October 2005, 
the Board observes that a formal diagnosis of PTSD was not 
rendered.  Even if the Board were to accept the findings as a 
diagnosis, such diagnosis would not be sufficient for VA 
disability purposes.  The conclusion rendered was based 
solely on the veteran's self-reported and completely 
unsubstantiated and largely vague history of events during 
his military service.  The Board is not required to accept 
the unsubstantiated opinions of a psychiatrist that alleges 
PTSD had its origins in service.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of service 
history, and not his documented history, is not probative).  

Rather, in order to establish service connection for PTSD, 
the diagnosis must be based upon participation in combat with 
the enemy, prisoner of war (POW) experiences, or a verified 
in- service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  In other words, a link must be established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304 (d) 
(2007).  

Participation in combat, is a determination that is to be 
made on a case-by-case basis, and requires the veteran to 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the veteran is not a "combat veteran," then his 
testimony by itself is not sufficient to establish the 
incurrence of a stressor; and there must be service records 
or other credible supporting evidence to corroborate his 
testimony.  Zarycki, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran has identified several stressors alleged to have 
occurred while he was in Vietnam.  While some of the details 
are conflicting, the veteran generally alleges that he: 1) 
incurred sniper fire and sustained at least one mortar attack 
while performing duties as a five-ton wrecker operator in the 
jungle; 2) was trapped in concertina wire while running for 
cover inside his tent during a rocket attack on or near his 
camp, and thus was unable to escape to the bunker; 3) 
experienced the death of troop members, one of whom was a 
friend.  Further specifics have not been forthcoming.

The Board finds there is no objective evidence to show that 
the veteran personally participated in events constituting 
actual combat, as opposed to merely serving in a combat zone.  
The veteran's DD 214 is negative for any awards or 
decorations indicative of combat.  Likewise, the available 
service personnel records do not show that he participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The record 
also does not show, nor is it alleged, that the veteran is a 
former POW.  Thus, the Board finds the veteran is not a 
"combat veteran" within the meaning of 38 U.S.C.A. § 1154 
(b) -and as such his testimony by itself, is not sufficient 
to establish the incurrence of the claimed stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran's alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  In addition, the Board observes 
that the claimed stressor events are of such kind as to be 
extremely difficult to verify.  This was also noted by the 
RO, who had insufficient evidence to provide to U. S. Army 
and Joint Services Records Research Center (JSRRC), formerly 
the Center for Unit Records Research (CURR) for possible 
verification.  The sniper fire and a mortar attack which the 
veteran alleged occurred on two wrecker operations recovery 
missions are too vague to be capable of verification.  While 
the veteran was only in Vietnam for a little over three 
months, he was unable to provide sufficient information about 
the locales where the alleged attacks occurred.  At the RO 
hearing in June 2006, the veteran stated that he believed one 
of them occurred while he was heading to "someplace," after 
leaving Chu Lai; possibly Phu Bai or on Highway 11.  Also, 
the veteran initially stated that the truck driver who was 
killed in Khe Sahn was his friend- he later indicated at the 
RO hearing that the person was not in fact his friend and he 
did not know the name or the unit in which he served.  Later 
the veteran told a VA physician in October 2005 that the 
individual killed was his childhood neighbor.  

Without corroboration of the claimed in-service stressors, 
the October 2005 finding of PTSD has no probative value.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Again, 
absent from the record is lay evidence, such as statements 
from former platoon members or friends, to support the 
veteran's reported in-service stressor events.  Therefore, in 
the absence of a confirmed PTSD medical diagnosis; credible 
supporting evidence that the claimed in-service stressors 
occurred; and a link, established by medical evidence, 
between current symptoms and such in- service stressors-
service connection for PTSD is not warranted.

The Board has considered the veteran's written and oral 
testimony about the stressful events he alleges to have 
occurred in Vietnam.  However, as a lay person, the veteran 
is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post-
traumatic stress disorder have not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  Therefore, in the 
absence of a confirmed PTSD medical diagnosis; credible 
supporting evidence that the claimed in-service stressors 
occurred; and a link, established by medical evidence, 
between current symptoms and such in- service stressors- the 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

Service connection for post traumatic stress disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


